Chart Acquisition Corp. 75 Rockefeller Plaza, 14th Floor, New York, New York 10019 December 11, 2012 VIA EDGAR Justin Dobbie, Legal Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet Washington, DC 20549 Re: Chart Acquisition Corp. Registration Statement on Form S-l Filed October 13, 2011, as amended File No. 333-177280 Dear Mr. Dobbie: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Chart Acquisition Corp. (the “Registrant”) hereby requests acceleration of effectiveness of the above referenced Registration Statement so that it will become effective at 4:00 p.m. EST on Wednesday, December 12, 2012, or as soon as thereafter practicable. Please note that we acknowledge the following: · should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Christopher D. Brady Christopher D. Brady President cc:Ellenoff Grossman & Schole LLP DLA Piper LLP (US)
